DETAILED ACTION
Claims 1, 4-20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Non-compliance
Applicants are placed on notice that applicants’ reply does not respond to every ground of rejection.
Applicants attempt to respond to “Rejections based on double patenting” alleges that a TD is not necessary “because this is a provisional rejection.”  Remarks at 12.

This characterization is incorrect.  No provisional rejection was presented in the FAOM, but rather, the FAOM provides an actual double patenting rejection.  See FAOM at 3.  Consequently, the reply does not appear to have actually responded to the rejection itself, but rather, attempts to address a rejection that was never made.  

Where a reply is not fully responsive, examiners have the latitude to treat the reply as if it were fully responsive based on a variety of factors, including whether a bona fide attempt at advancing prosecution to final disposition had been made.  See MPEP 704.03.  The examiner has no reason to believe that a bona fide attempt was not made; on that basis, the examiner is treating the current response as if it were fully responsive.  

Response to Amendment
35 USC 112 rejections are withdrawn.

Response to Argument
Applicants’ arguments filed on 24 May 21 were considered, but are unpersuasive.
Applicants allege that the prior art reference, and specifically the citation of an image of a calendar with 32 days, does not teach “identifying one or more errors.”  Remarks at 15.
As a reminder, the FARK thread in which the calendar appears is titled “Photoship-contest: Dating no-no’s.”  

A “no-no” is defined as “anything that is forbidden or not advisable, as because of being improper or unsafe.”  See no-no, dictionary.com (https://www.dictionary.com/browse/no-no).

An “error” has several definitions, including “a mistake” or “wrongdoing.”  See error, dictionary.com, definitions. 1, 4 (https://www.dictionary.com/browse/error)

The terms “no-no” and “mistake” are related; when someone practices a “no-no,” that person practices in error.  Thus, the FARK thread title indicates that the photoshop contest theme encompasses illustration errors made in in the act of (or the attempt to perform) dating.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,352,419 B2 and claim 1 of 7,647,351 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘419 are encompassed by the independent claims of the application.
Specifically, the differences of the originally filed independent claims claim with ‘419 are the error detection step/element.   Detecting errors in content (which includes text) was covered in ‘351, also by the same inventor, and also within this patent family.  At most then, the differences are the use of statistics based on prior collection.  The latter difference is a notorious precursor to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 5, 8, 10, 11, 14, 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over fark.com (http://www.fark.com) as it was at or before 14 Sept 2005, hereinafter FARK, with evidence of properties shown by aintitcool.com, blogcritics.org, as both references existed on or before 14 Sept 05 (NOTE: for evidence of properties of these reference, see the record of parent application 13/172,771),
And additional evidence found in Photoshop contest: Dating no-no’s (https://www.fark.com/comments/1655309/Photoshop-contest-Dating-no-nos?togglenv=1&cpp=1) hereinafter ArchivedDatingThread
in view of Coleman et al. (US 8,266,025 B1) hereinafter Coleman
With respect to claim 1, FARK discloses A method comprising:for a source page, associated with a first content source, creating a template associated with the source page (Mainpage has a template);
allowing a user to identify a region using the source page (Users may view and recognize regions by navigation from source page, e.g profiles);for the identified region, using user input (myFark, Login) to determine a data type and inter-
receiving a second content portion from a second content source (id); 
receiving a third content portion from a third content source (id); 
processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source (mainpage aggregated content has a summary of content provided by title);
identifying one or more errors, including accidental or malicious errors (the calendar of the month of January with 32 days is an error and suggests accident since January notoriously contains only 31 days), associated with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source (ArchivedDatingThread demonstrates that every of the 34 images was stored on a variety of image hosting providers, and meets association with the three separate content providers.  For example, the hebtwo image was hosted on i3.photobucket.com, the oddballgeek image was posted on zonkalicious.org, and the shipofthesun image was hosted on img167.imageshack.us) […];assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page (id.);publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third 
receiving, by a first web publisher, different comments on at least part of the published content from first users associated with a first on-line community (links to left are for comments);policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community (About: Farkisms: "First post” time warp, comments with the phrase “first post” have that phrase deleted, replaced with the phrase “boobies”, and have a reset timestamp);
receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community http://www.fark.com/comments/1655309?tt=voteresults0&startid=15429853, shows “voting results”);causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher (mainpage, permitted aggregation of news from aintitcool.com); 
causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher (aintitcool.com permitted comments); 
causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher (’05 mainpage, aggregation of content from blogcritics.org);
causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher (blogcritics.org permitted comments).

FARK does not teach that the errors are…
	…being identified based on statistics from previously collected data.

Coleman teaches
	errors…being identified based on statistics from previously collected data (Col 3 lines 5-15, statistics based on historical information may be used to detect the potential of user input error).

FARK is directed to online content aggregation and Coleman is directed to detecting errors informational content.  It would have been obvious to those of ordinary skill in the art at the time of invention to combine the teachings of FARK and Coleman in determine whether data content was correctly obtained from the content sources.

With respect to claim 4, FARK discloses A system, comprising:a component for receiving a first content portion from a first content source (mainpage aggregates news from many sources); 
a component for receiving a second content portion from a second content source (id); 
a component for receiving a third content portion from a third content source (id); 
a component for processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source (mainpage aggregated content has a summary of content provided by title);


a component for assembling the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing at least one web page (id.);
a component for publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page (id, links to right of title to articles/webpages/etc);wherein the system is operable to publish the content to a plurality of first users associated with a first on-line community, by a first web publisher (mainpage, all links are published to the fark.com community); 


a component for policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community (About: Farkisms: "First post” time warp, comments with the phrase “first post” have that phrase deleted, replaced with the phrase “boobies”, and have a reset timestamp);

a component for receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community http://www.fark.com/comments/1655309?tt=voteresults0&startid=15429853, shows “voting results”);

a component for causing communication of at least a first portion of the content for publishing by a second web publisher that is different from the first web publisher (05’ mainpage, permitted aggregation of news from aintitcool.com); 

a component for causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher (aintitcool.com permitted comments); 


a component for causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher (blogcritics.org permitted comments).

FARK does not teach that the errors are…
	…being identified based on statistics from previously collected data.

Coleman teaches
	errors…being identified based on statistics from previously collected data (Col 3 lines 5-15, statistics based on historical information may be used to detect the potential of user input error).

FARK is directed to online content aggregation and Coleman is directed to detecting errors informational content.  It would have been obvious to those of ordinary skill in the art at the time 

With respect to claim 10, FARK discloses A method, comprising:receiving a first content portion from a first content source (mainpage aggregates news from many sources); 
receiving a second content portion from a second content source (id.); 
receiving a third content portion from a third content source (id.); 

processing the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source (mainpage aggregated content has a summary of content provided by title);

identifying one or more errors, including accidental or malicious errors (At least the 32-day month photo is an error  The calendar of the month of January with 32 days suggests accident.), associated with any of the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source (ArchivedDatingThread demonstrates that every of the 34 images was stored on a variety of image hosting providers, and meets association with the three separate content providers.  For example, the hebtwo image was hosted on i3.photobucket.com, the oddballgeek image was posted on zonkalicious.org, and the shipofthesun image was hosted on img167.imageshack.us) […];


publishing content including the first content portion from the first content source, the second content portion from the second content source, and the third content portion from the third content source, utilizing the at least one web page (id, links to right of title to articles/webpages/etc);

receiving, by a  first web publisher, different comments on at least part of the published content from first users associated with a first on-line community (links to left are for comments);
policing, by the first web publisher, the different comments on the at least part of the published content from the first users associated with the first on-line community (About: Farkisms: "First post” time warp, comments with the phrase “first post” have that phrase deleted, replaced with the phrase “boobies”, and have a reset timestamp);

receiving, by the first web publisher, ratings of at least some of the published content from the first users associated with the first on-line community http://www.fark.com/comments/1655309?tt=voteresults0&startid=15429853, shows “voting results”);
causing communication of at least a first portion of the content for publishing by a second web 

causing communication of at least one first comment for publishing by the second web publisher that is different from the first web publisher (aintitcool.com permitted comments); 

causing communication of at least a second portion of the content for publishing by a third web publisher that is different from the first web publisher and different from the second web publisher (’05 mainpage, aggregation of content from blogcritics.org);

causing communication of at least one second comment for publishing by the third web publisher that is different from the first web publisher and different from the second web publisher (blogcritics.org permitted comments).

FARK does not teach that the errors are…
	…being identified based on statistics from previously collected data.

Coleman teaches
	errors…being identified based on statistics from previously collected data (Col 3 lines 5-15, statistics based on historical information may be used to detect the potential of user input error).


With respect to claims 5, 11, FARK discloses the system is operable such that at least a portion of the first users associated with the first on-line community are designated as trusted (Comments, TotalFark members are designated with a “TotalFARK” icon on top of their posts, which is different than “lighters”).
With respect to claims 8, 14, FARK discloses that the second on-line community is capable of controlling what is communicated (users of websites may choose not to post comments). 

With respect to claim 16, FARK discloses the system is operable such that the content is published to a plurality of first users associated with a first on-line community, by a first web publisher (mainpage, all links are published to the fark.com community).

With respect to claims 17, 19, FARK disclosed the system is operable such that access is allowed to the at least first portion of the content by second users associated with a second on-line community that is different from the first on-line community, and wherein access is allowed to the at least one first comment by the second users associated with the second on-line community that is different from the first on-line community (per the TotalFark Farkquently Asked 

With respect to claims 18, 20, FARK disclosed the system is operable such that access is allowed to the at least second portion of the content by third users associated with a third on-line community that is different from the first on-line community and different from the second on-line community, and wherein access is allowed to the at least one second comment by the third users associated with the third on-line community that is different from the first on-line community and different from the second on-line community (per the TotalFark Farkquently Asked Questions, FARK encouraged registration, so any member of any of the communities linked to were allowed to access any of the functionality on FARK).


Claims 6, 7, 12, 13, are rejected under 35 U.S.C. 103(a) as being unpatentable over FARK and Coleman as applied to claims 4, 10, in view of Herz et al. (US 5,754,938) hereinafter Herz.
With respect to claims 6, 12, FARK does not disclose the system is operable such that different portions of the content are suggested to different users based on a browsing history of the different users.Herz discloses that the system is operable such that different portions of the content are suggested to different users (Col 55 lines 38-52, read/rating history profile used to clip news articles of potential interest, more succinctly, lines 60-65.) based on a browsing history of the different users (Abstract, “Users' target profile interest summaries are used to organize distribution of information").


With respect to claims 7, 13, FARK does not disclose the system is operable such that different advertisements are selected for different users.
Herz discloses the system is operable such that different advertisements are selected for different users (Col 39 line 64-Col 40 line 10, a user may be sent based on what he is most likely to be interested in).Both FARK and Herz are directed towards news aggregation (e.g, Herz abstract).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of the references in order to optimize the user’s time spent for content of interest.

Claims 9, 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over FARK as applied to claim 4, 10, in view of Smith (US 2006/0206803 A1) hereinafter Smith.
With respect to claims 9, 15, Fark disclosesthe receiving the first content portion, the second content portion, and the third content portion (FARK is a news aggregation website; therefore, it provides multiple content portions from multiple different sources) …;

the first content source, the second content source, and the third content source include different sites (FARK is a news aggregation website);the processing includes post-processing including at least one of connecting data together, 
the communicating includes broadcasting (FARK is communicated from a single source to mass endpoints, and are therefore “broadcast”); 
the communicating is conditioned on payment (TotalFark contains more news, and costs $5); 
the policing includes removing (“First Post” time warp includes removing the phrase “first post”); 
the at least part of the published content, the at least some of the published content, the at least first portion of the published content, and the at least second portion of the published content, are different parts of the published content (FARK is a news aggregation website, and therefore contains multiple parts of multiple published content); andeach component includes at least one of a component of the first web publisher, or a computer component (FARK is a news aggregation website, and therefore is hosted on at least one web server).

FARK does not disclose
that content results from scraping the first content portion, the second content portion, and the third content portion.


multiple content portions that are delivered from scraping from news sources ([0019] object of invention to scrape headlines and related content from sources w/o feed);

Both FARK and Smith are directed towards news aggregation.  It would have been obvious to one of ordinary skill in the art to combine the teachings of the references in order to permit users to access articles on the occasion where the source website is down (usually, because too many FARK users overload a webserver not intended to handle that load of traffic).

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.